O'Neill v O'Neill (2019 NY Slip Op 05936)





O'Neill v O'Neill


2019 NY Slip Op 05936


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


705 CA 19-00189

[*1]THOMAS H. O'NEILL, JR., PLAINTIFF-APPELLANT,
vROSE R. O'NEILL, DEFENDANT-RESPONDENT. (APPEAL NO. 6.). 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA, JAMES P. RENDA, BUFFALO, FOR PLAINTIFF-APPELLANT. 
SCHOEMAN UPDIKE KAUFMAN & GERBER LLP, NEW YORK CITY (BETH L. KAUFMAN OF COUNSEL), AND KENNEY SHELTON LIPTAK & NOWAK LLP, BUFFALO, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Timothy J. Walker, A.J.) entered July 10, 2018. The order and judgment, among other things, awarded maintenance arrears to defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Plaintiff appeals from an order and judgment that, inter alia, awarded maintenance arrears to defendant. The appeal must be dismissed because the order and judgment was entered on plaintiff's consent (see Dumond v New York Cent. Mut. Fire Ins. Co., 166 AD3d 1554, 1555 [4th Dept 2018]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court